In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals, by permission, from an order of the Supreme Court, Suffolk County (Molia, J.), dated May 6, 2005, which, sua sponte, removed the matter to the County Court, Suffolk County.
Ordered that the order is reversed, on the law, without costs or disbursements, and the Clerk of the County Court, Suffolk County, is directed to deliver to the Clerk of the Supreme Court, Suffolk County, all papers filed in this action and certified copies of all minutes and entries (see CPLR 511 [d]).
The Supreme Court erred in removing this action to the County Court (see CPLR 325 [d]). Schmidt, J.P., Crane, Krausman, Skelos and Lunn, JJ., concur.